Filed 6/16/22 Saint-Victor v. City of Los Angeles CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

OLIVER SAINT-VICTOR,                                            B313498

         Plaintiff and Appellant,                               (Los Angeles County
                                                                Super. Ct. No. 19STCV37340)
         v.

CITY OF LOS ANGELES,

         Defendant and Respondent.


     APPEAL from an order and a judgment of the Superior
Court of Los Angeles County, Stuart Rice, Judge. Affirmed.

         Oliver Saint-Victor, in pro. per., for Plaintiff and Appellant.

      Michael N. Feuer, City Attorney, Scott Marcus, Chief
Assistant City Attorney, Blithe S. Bock, Managing Assistant City
Attorney, and Shaun Dabby Jacobs, Deputy City Attorney, for
Respondent.

                                 _______________________
       Oliver Saint-Victor appeals from the trial court’s order and
judgment sustaining a demurrer without leave to amend and
dismissing his action. The demurrer was brought by the City of
Los Angeles (the City)1 to appellant’s Second Amended Complaint
(SAC). Appellant claimed Los Angeles Police Department
(LAPD) officers stalked him, harassed him, and violated his
rights under article 1 of the California Constitution. The SAC
alleged LAPD followed appellant wherever he went and, on
unspecified occasions on unidentified dates, approached him on
foot to make racial slurs and threats of violence. Appellant
contends the trial court erred in finding the SAC was uncertain
and did not contain facts sufficient to state a cause of action. He
contends the trial court also erred in finding he did not comply
with the Government Claims Act. He argues he should be
granted leave to amend. After our de novo review, we reach the
same conclusion as the trial court: the SAC does not state
sufficient facts to constitute a cause of action and is uncertain.
Appellant has not shown that he is able or willing to cure these
defects.2 We affirm the order and resulting judgment.

1     Appellant named the Los Angeles Police Department as the
defendant, but the Department does not exist apart from the City
of Los Angeles; it has no separate legal identity. (See Alcala v.
City of Corcoran (2007) 147 Cal.App.4th 666, 669–671; see also
Brumer v. City of Los Angeles (1994) 24 Cal.App.4th 983, 987.)
A lawsuit against the Department is a lawsuit against the City of
Los Angeles and the City is the proper defendant and respondent
on appeal.
2      Respondent offers additional grounds in support of the trial
court’s ruling, most of which were not relied upon by the trial
court in sustaining the demurrer. We need not and do not reach
those grounds. We deny respondent’s request to take judicial




                                 2
                           BACKGROUND
       Appellant filed his original complaint in October 2019. The
complaint did not set forth intelligible causes of action. It simply
alleged without more that LAPD’s “crimes include: Stalking tort,
police harassment, malice, extreme and outrageous conduct,
intentional tort, credible threat and Title 42 Section 1983 of the
United States Code.” The complaint included only extremely
broad allegations describing LAPD’s behavior, such as: “When
ever he leaves his place of residence for work, groceries or to
socialize he is stalked and harassed by a multitude of Los
Angeles Police Department Officers.” There are no dates or
locations for these allegations.
       The trial court sustained the City’s demurrer to the
complaint with leave to amend, explaining “the complaint fails to
state sufficient facts to constitute a cause of action and is
uncertain. There are no discernible causes of action in the
complaint. The allegations are insufficient to apprise defendant
of the basis upon which plaintiff is seeking relief. Further, there
are no allegations showing the plaintiff complied or was excused
from complying with the requirements of Government Code
section 900, et seq.”
       In March 2020, appellant filed his First Amended
Complaint (FAC). The FAC repeated that LAPD’s “crimes
include: Stalking tort, police harassment, malice, extreme and
outrageous conduct, intentional tort, credible threat and Title 42
Section 1893 of the United States Code.” The only dates given for
the alleged conduct were “01/01/2018–03/10/2020.”

notice of the legislative history of Civil Code section 1708.7. We
find it unnecessary, in light of our decision, to address appellant’s
compliance with the Government Code.




                                  3
       The City again demurred and the trial court again
sustained the demurrer with leave to amend because the FAC
“fails to state sufficient facts to constitute a cause of action and is
uncertain.” As the court explained again: “There are no
discernible causes of action in the complaint. The allegations are
insufficient to apprise defendant of the basis upon which plaintiff
is seeking relief. Plaintiff alleges that ‘he is stalked and harassed
by a multitude of Los Angeles Police Department Officers’ every
time he leaves his residence, but fails to allege any facts showing
how the police stalk him other than by merely being present. Nor
does he describe any specific incident of harassment.”
       On September 17, 2020, appellant filed the SAC. The SAC
listed three purported causes of action: stalking, “civil
harassment,” and a vague constitutional claim. The City
demurred for the third time. The trial court granted the
demurrer, this time without leave to amend.3 This appeal
followed.

                            DISCUSSION
       In its written ruling sustaining the demurrer to the SAC,
the trial court noted that in ruling on the previous demurrers, the
court found the pleading failed to state sufficient facts to
constitute a cause of action, was uncertain, and there were no
allegations satisfying the requirements of Government Code

3      We grant respondent’s motion to take judicial notice of the
court’s written ruling explaining its decision to sustain the
demurrer without leave to amend, which appellant did not
designate as part of the record on appeal. The ruling is
incorporated by reference into the trial court’s January 8, 2021
minute order sustaining the demurrer. (Evid. Code, § 452,
subd. (d).)




                                  4
section 900 et seq. The court recognized the SAC had an
attached form, which was “apparently submitted to Defendant on
or about March 20, 2019. . . . However, the SAC remains devoid of
any specific factual allegations to state claims for stalking or
harassment.” The court explained the SAC “alleges in vague
terms that ‘[t]he LAPD is seen multiple times and different days
at the time location Plaintiff frequents for years between 2019
and 2020.’ ” “The sole incident identified in the SAC which may
pertain to Plaintiff’s three purported causes of action occurred on
October 8, 2019, where LAPD is alleged to have ‘stopped their car
as Plaintiff was going to the store.’ ” “Plaintiff alleges ‘[t]he
LAPD officer is heard saying racial slurs, the n word and
threatening violence.’ ” The court explained this date fell outside
of the scope of the action, as it occurred after the government
claim was submitted in March 2019. The court also noted:
“[t]here are no allegations of any ongoing conduct other than the
presence of LAPD officers at unidentified points in time at vague
locations throughout the Los Angeles metropolitan area.”
       The court pointed out appellant’s opposition to the
demurrer referred to videos he sent to LAPD allegedly showing
LAPD stalking him, but which were not before the court on the
demurrer; the opposition also “recite[d], albeit inaccurately, the
elements of the stalking claim, or recite[d] conclusory assertions”
which were not in the SAC and “would not suffice to maintain a
claim even if they had been pled.” In sum, the opposition did not
offer any indication plaintiff could cure the errors identified in
the demurrer.




                                5
       The court explained its decision to deny leave to amend:
“[t]his is the third demurrer and Plaintiff has been granted two
opportunities to rectify the deficiencies of his original complaint.
Considering Plaintiff’s inability to successfully amend the
pleadings, and in the absence of any identifiable claim falling
within the scope of Plaintiff’s government claim, the demurrer to
the Second Amended Complaint is sustained without leave to
amend.”
       Appellant contends in pertinent part that the trial court
erred in sustaining the demurrer because he did allege facts
stating a cause of action and there is no uncertainty in his
complaint. He contends that even if there were flaws in the SAC,
the trial court abused its discretion in denying leave to amend.
       A complaint must contain “[a] statement of the facts
constituting the cause of action, in ordinary and concise
language.” (Code Civ. Proc., § 425.10, subd. (a)(1).) “The party
against whom a complaint . . . has been filed may object, by
demurrer . . . to the pleading on any one or more of the following
grounds: [¶] . . . [¶] (e) The pleading does not state facts sufficient
to constitute a cause of action. [¶] (f) The pleading is uncertain.”
(Code Civ. Proc., § 430.10.)
       We review the complaint de novo to determine whether it
contains facts sufficient to state a cause of action. (City of
Dinuba v. County of Tulare (2007) 41 Cal.4th 859, 870.) “In
reviewing the sufficiency of a complaint against a general
demurrer, we are guided by long-settled rules. ‘We treat the
demurrer as admitting all material facts properly pleaded, but
not contentions, deductions or conclusions of fact or law.
[Citation.] We also consider matters which may be judicially
noticed.’ [Citation.] Further, we give the complaint a reasonable




                                   6
interpretation, reading it as a whole and its parts in their
context. [Citation.] When a demurrer is sustained, we determine
whether the complaint states facts sufficient to constitute a cause
of action. [Citation.] And when it is sustained without leave to
amend, we decide whether there is a reasonable possibility that
the defect can be cured by amendment: if it can be, the trial court
has abused its discretion and we reverse; if not, there has been no
abuse of discretion and we affirm. [Citations.] The burden of
proving such reasonable possibility is squarely on the plaintiff.”
(Blank v. Kirwan (1985) 39 Cal.3d 311, 318.)
       We affirm the sustaining of a demurrer “ ‘if any one of the
several grounds of demurrer is well taken.’ ” (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal.4th 962, 967.) We need not address
the correctness of every possible ground.

A.     The SAC Does Not State Facts Sufficient to Constitute a
       Cause of Action.
       We begin with the requirements of appellant’s three causes
of action. The tort of stalking requires “a pattern of conduct the
intent of which was to follow, alarm, place under surveillance or
harass the plaintiff.” (Civ. Code, § 1708.7, subd. (a)(1).) Civil
harassment is also a statutory tort, which also requires “a
pattern of conduct composed of a series of acts over a period of
time” which evidences “a continuity of purpose.” (Code Civ. Proc.,
§ 527.6, subd. (b)(1).)4 The conduct may include stalking or
harassment. (Ibid.) The legal basis of appellant’s third cause of
action, entitled “California Constitution Article 1 Sec. 1” is

4     We note that the only remedy provided by this section is a
temporary restraining order and injunction, which appellant has
not requested in the SAC.




                                7
unclear. He alleges, however, that LAPD is interfering with his
“liberties, privacy and safety” by stalking and harassing him.
A claim for invasion of privacy cannot arise from observation in a
public place. (Sanders v. American Broadcasting Companies
(1999) 20 Cal.4th 907, 914–915.)
       In reviewing a complaint, we may consider matters which
may be judicially noticed. (Blank v. Kirwan, supra, 39 Cal.3d at
p. 318.) We take judicial notice of the fact that LAPD officers are
found in LAPD patrol vehicles moving throughout Los Angeles
for a variety of legitimate reasons including performing routine
patrols, undertaking investigative activities, and responding to
911 calls. The vehicles may also be stationary and officers may
exit their vehicles for similar legitimate reasons.5 When
evaluated in this context, appellant’s allegations are nothing
more than conclusions of fact, or possibly deductions, that we
need not treat as admitted or true. (Ibid.)
       First, appellant alleges LAPD “stalks” him by “following”
him wherever he goes. Given the widespread presence and
movement of LAPD vehicles, movement of LAPD vehicles parallel
to or behind vehicles on the busy streets of Los Angeles
necessarily occurs every day. The tort of stalking requires
purposeful conduct, that is, proof that the defendant “engaged in
a pattern of conduct the intent of which was to follow . . . the
plaintiff.” (Civ. Code, § 1708.1, subd. (a)(1).) Appellant has not
alleged any specific facts which, if taken as true, would show that

5      We take judicial notice of these facts pursuant to Evidence
Code section 452, subdivision (g), which permits notice of “[f]acts
and propositions that are of such common knowledge within the
territorial jurisdiction of the court that they cannot reasonably be
the subject of dispute.”




                                 8
movements of LAPD vehicles along public streets were intended
to follow him in particular. He simply alleges as a conclusion of
fact that LAPD vehicles were following him. Such conclusions
are not taken as true for purposes of a demurrer.
        It is also possible to understand appellant’s allegations that
LAPD was present wherever he was as meaning that LAPD
waited for him at certain locations he frequents. We will assume
for the sake of argument that waiting for a person could
constitute “a pattern of conduct the intent of which was to . . .
place [him] under surveillance.” Given the widespread presence
of LAPD vehicles and officers throughout Los Angeles, however,
it is simply a conclusion that LAPD waited in those places for
appellant to appear so that officers can surveil him. We do not
treat such conclusions as admitted for purposes of a demurrer.
The cause of action for stalking was insufficient.
        Appellant also alleges LAPD “harasses” him. This claim is
stated as a conclusion, with no facts showing the specific conduct
constituting harassment. In other instances, the allegation of
harassment, while described as the use of racial slurs and the
threat of violence, is so broad in its alleged occurrence as to be
uncertain.
        Appellant points out that a “demurrer for uncertainty is
strictly construed, even where a complaint is in some respects
uncertain, because ambiguities can be clarified under modern
discovery procedures.” (Khoury v. Maly’s of California, Inc.
(1993) 14 Cal.App.4th 612, 616.) At the same time, a plaintiff
must “ ‘ “set forth the essential facts of his case with reasonable
precision and with particularity sufficient to acquaint a
defendant with the nature, source and extent of his cause of
action.” ’ ” (Doheny Park Terrace Homeowners Assn., Inc. v.




                                  9
Truck Ins. Exchange (2005) 132 Cal.App.4th 1076, 1099.) “ ‘ “The
particularity required in pleading facts depends on the extent to
which the defendant in fairness needs detailed information that
can be conveniently provided by the plaintiff; less particularity is
required where the defendant may be assumed to have
knowledge of the facts equal to that possessed by the plaintiff.” ’ ”
(Ibid., italics added.)
       Here, appellant alleges that harassment took place over a
period of several years by a “multitude” of LAPD officers “when
not in the vehicles.” He alleges he has seen the officers out of
their vehicles all over Los Angeles, including Hollywood, Studio
City, Echo Park, the Valley, West Los Angeles, and South Los
Angeles. There are no specific dates and or locations for the
pedestrian encounters, although these must be known to
appellant, and could be “conveniently provided” by him. In
contrast, we cannot conclude that these facts are within the
knowledge of LAPD or can be readily obtained by it. LAPD has
over 9,000 officers covering an area of 468 square miles each
day.6 There is simply no reason to believe that LAPD knows (or
has records of) the minute by minute activities of all of its officers
for every day of several years across all of its locations.
Accordingly, we presume appellant’s knowledge of these
encounters is superior to that of LAPD.




6     We take judicial notice of these facts pursuant to Evidence
Code section 452, subdivision (h), which permits notice of “[f]acts
and propositions that are not reasonably subject to dispute and
are capable of immediate and accurate determination by resort to
sources of reasonably indisputable accuracy.”




                                 10
       Since appellant had superior knowledge of his encounters
with individual LAPD officers and could have conveniently
provided the dates and locations of the encounters, the demurrer
for uncertainty as to the harassment cause of action was properly
sustained.
       Once the conclusory allegations that LAPD was following
appellant and was present wherever he went, and the uncertain
claims of harassment are set aside, there are no facts alleged
which would show a pattern of conduct by LAPD officers directed
toward appellant, which is a required element of both torts of
stalking and harassment. Similarly, once these allegations are
set aside with respect to the “constitutional” claim, there are no
specific facts about wrongdoing left to consider.

B.     The Trial Court Did Not Abuse Its Discretion in Denying
       Leave to Amend.
       In its ruling on the demurrer to the complaint, the trial
court explained that the allegations of the complaint were
insufficient to apprise the defendant of the basis upon which
appellant was seeking relief. In its ruling on the FAC, the trial
court provided more detailed guidance. The court specifically
stated the allegations were insufficient, explaining: “Plaintiff
alleges that . . . ‘he is stalked and harassed by a multitude of Los
Angeles Police Department Officers’ every time he leaves his
residence, but fails to allege any facts showing how the police
stalk him other than by merely being present. Nor does he
describe any specific incident of harassment.” Appellant did not
remedy these defects, except by identifying a single specific
incident of harassment, which is not sufficient to show the course
or pattern of conduct required for appellant’s causes of action in
tort.




                                 11
        In its January 8, 2021 ruling on the demurrer to the SAC,
the court noted the SAC only “alleges in vague terms that ‘[t]he
LAPD is seen multiple times and different days at the time
location Plaintiff frequents for year between 2019 and 2020.’ ”
The court added that the SAC “fails to tie in the presence of
LAPD officers in North Hollywood or any other city to alleged
stalking activity.” The court stated that appellant’s opposition to
the demurrer offered at best more conclusory arguments, not the
sort of detailed facts required to survive the demurrer. Thus, the
trial court did not abuse its discretion in denying leave to amend,
as appellant had shown himself to be unable or unwilling to
make the specific allegations necessary to state a cause of action.
        In May 2021, after final judgment had been entered in this
matter, appellant filed three declarations in an apparent attempt
to show the additional information he would allege if given the
opportunity to amend. The first listed general categories of
conduct which can constitute stalking, along with a copy of a
photograph which appellant declares shows a police vehicle on
Glendale Boulevard near appellant’s residence. The second
declaration includes maps showing areas in which he declared
LAPD had stalked and followed him, generally for a period
specified only as 2019 to 2020. The third declaration provides a
list of specific dates on which he contends LAPD was seen
stalking him. Respondent acknowledges we may consider these
declarations to determine whether there is a reasonable
possibility that the allegations therein could cure the defects in
the SAC. We conclude there is no such possibility.




                                12
        The first two declarations in no way provide facts which
show LAPD following appellant or waiting for him in
predetermined locations. The third declaration includes a long
list of dates. While the dates are precise, the locations are
generally not. They consist primarily of descriptions such as “on
bus to gym” and “was exercising.” Some use the term “stalking”
but provide no other details at all, let alone details showing
LAPD was undertaking anything more than routine police
activity. Thus, this additional information would not remedy the
defects in the SAC as to the stalking cause of action.
        We recognize appellant does identify six dates on which he
contends LAPD officers harassed him, but these instances remain
uncertain. Most significantly, for five of the six incidents,
appellant uses only the conclusory terms “threatens” or
“harasses.” For the October 21, 2019 incident he specifies that
the LAPD “says racist epithet.” In only two of the instances is
the location of the harassment clear. Appellant stated that on
October 9, 2019, he went to the Ralph’s in West Hollywood
“where cops harass him.” He also states that on November 16,
2019 while “working for Wheels was harassed by Mexican LAPD
cop.” The October 11, 2019 incident does not identify any
location, and the October 21, 2019 incident simply describes
appellant as coming home from his “Cal job source.” The
September 27 and October 8, 2019 incidents state appellant went
to a specified location, but include a separate description of the
“threatening” which suggests it did not occur at the described
location, but merely on the same date. This new information
does not justify granting appellant leave to amend.




                               13
                          DISPOSITION
      The trial court’s order and judgment are affirmed. The
parties shall bear their own costs.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         STRATTON, P. J.

We concur:




             GRIMES, J.




             WILEY, J.




                               14